Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2021 has been entered.
 
Status of the Claims
This action is in response to papers filed 28 July 2021 in which claims 1 and 17 were amended and Claim 18 was canceled. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 11 February 2021, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection are discussed.
Claims 1, 3, 6-7, 17 are under prosecution.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-7, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 6-7, 17 are indefinite in Claim 1 for the recitation “the solution has one or less target DNA molecule” because it is unclear which solution is being defined i.e. is the solution the starting solution from which droplets are produced or is the recitation intended to limit the solution to the solution within the droplet.   It is suggested that the claim be amended to clarify. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 6-7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Regan et al (2014/0221238, published 7 August 2014), Hatch et al (2013/0178378, published 11 July 2013) and Tang (2013/0190194, published 25 July 2013).
Regarding Claims 1, 17, Regan teaches a method of determining whether a solution contains a DNA target and number of DNA molecules (i.e. concentration), the method comprising forming droplets comprising providing droplets comprising reagents for digital PCR, the reagents including a target-specific reporter (e.g. fluorophore, ¶ 66) and a generic reporter (e.g. intercalator, ¶ 68) and oil (e.g. ¶ 56-58 and ¶ 230-236).  Regan teaches performing PCR on the droplets and end-point analysis of the droplets by measuring signals from the target-specific and generic reporters using a digital PCR measuring apparatus (e.g. ¶ 88-91) and determining whether each droplet comprises the target based on detection of target-specific and generic reporters such that droplets are deemed to not have the DNA target when only signal from the generic reporter is detected (e.g. ¶ 72, 76-78) and determining target concentration based on detected signals (§ II) wherein the wavelength is different for the different reporters (e.g. original claims 10-12).  
Regan teaches the method is digital PCR wherein the solution within “empty” droplets contains less than one DNA target. 
Regan detects the absence or presence of DNA targets based on signals but does not specifically teach the target-containing droplets comprise one or less DNA.    
	However, it was well-known in the art that digital PCR utilizes single copy droplets as taught by Hatch. 

	Hatch further teaches that digital PCR overcomes problems of conventional PCR by partitioning the sample so that each droplet contains 1 or 0 DNA molecules (¶ 6). 
	Therefore it would have been obvious to the ordinary artisan to utilize the single molecule droples of Hatch in the method of Regan based on the well-known problems resulting from conventional PCR. 
	Alternatively one of ordinary skill would have utlized the analysis of generic and target-specific reporters of Regan in the method of Hatch so as to identiy and elimate from analysis the non-target droplets are desired in the art. 
Regan teaches the digital PCR system comprises a data processor, controller and instruments for detecting and analyzing the droplets (e.g. ¶ 88-90) but the references do not specifically teach a display monitor as defined by the instant specification for the newly claimed digital PCR measurement apparatus.

	It would have been obvious to the ordinary artisan to provide the computer controlled system of Regan and/or Hatch with the display monitor for the expected benefit of providing assay results to the user as routinely practiced in the art. 
Regarding Claim 3, Regan teaches the target-specific reporter comprises Taqman probes (e.g. ¶ 66).  Hatch teaches the target-specific probe is a Taqman probe comprising a fluorophore and a quencher (¶ 30).
Regarding Claim 6, Regan teaches the optical channels detect different wavelengths for different reporters (e.g. ¶ 70-71) which would require one of the wavelengths be shorter than the other.
	Regarding Claim 7, Regan teaches fluorine or silicon based oil (¶ 231-231).

Response to Arguments
	Applicant’s arguments have been reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741. The examiner can normally be reached Monday-Wednesday 6:30-3:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634